 

Exhibit 10.6

 

May 4, 2020

 

Roth CH Acquisition I Co. 

888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

Roth CH Acquisition I Co. (the “Company”), a blank check company formed for the
purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”), pursuant to a registration statement on Form S-1
(“Registration Statement”).

 

Each of the undersigned (each a “Purchaser” and collectively the “Purchasers”)
hereby commits that it will purchase the number of units, as set forth opposite
their respective name in Exhibit A attached hereto (the “Private Units”), each
Private Unit consisting of one share of common stock of the Company, $0.0001 par
value (the “Common Stock”) and three-quarters of one warrant with each whole
warrant entitling its holder to purchase one share of Common Stock (the
“Warrants”), at $10.00 per Private Unit, for an aggregate purchase price of
$2,625,000 (the “Private Unit Purchase Price”).

 

The Purchasers hereby agree that they will purchase an additional amount of
units of the Company, which amount is set forth opposite each Purchaser’s
respective name in Exhibit A attached hereto (“Over-Allotment Units”), or an
aggregate maximum purchase price of $225,000 (“Over-Allotment Unit Purchase
Price”, together with the Private Unit Purchase Price, the “Purchase Price”), in
the event Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC
(collectively, the “Underwriters”) exercises the over-allotment option, such
that the amount held in the trust account (as described in the Registration
Statement, the “Trust Account”) does not fall below $10.00 per share for each
share of Common Stock sold in the IPO.

 

At least twenty-four (24) hours prior to the pricing of the IPO, each Purchaser
will cause the applicable Private Unit Purchase Price to be delivered to an
escrow account maintained by Loeb & Loeb LLP, as escrow agent (“Loeb”).

 

The consummation of the purchase and issuance of the Private Units shall occur
simultaneously with the consummation of the IPO and the consummation of the
purchase and issuance of the Over-Allotment Units shall occur simultaneously
with the closing of any exercise of the over-allotment option related to the
IPO. Simultaneously with or prior to the consummation of the IPO, Loeb shall
deposit the Private Unit Purchase Price, without interest or deduction, into the
trust fund (“Trust Fund”) established by the Company for the benefit of the
Company’s public shareholders as described in the Registration Statement.

 

The Company and each Purchaser acknowledges and agrees that Loeb is serving
hereunder solely as a convenience to the parties to facilitate the purchase of
the Private Units and Loeb’s sole obligation under this letter agreement is to
act with respect to holding and disbursing the Purchase Price for the Private
Units as described above. Loeb shall not be liable to the Company, the
Underwriters or any Purchaser or any other person or entity in respect of any
act or failure to act hereunder or otherwise in connection with performing its
services hereunder unless Loeb has acted in a manner constituting gross
negligence or willful misconduct. The Company and each Purchaser shall indemnify
Loeb against any claim made against it (including reasonable attorney’s fees) by
reason of it acting or failing to act in connection with this letter agreement
except as a result of its gross negligence or willful misconduct. Loeb may rely
and shall be protected in acting or refraining from acting upon any written
notice, instruction or request furnished to it hereunder and believed by it to
be genuine and to have been signed or presented by the proper party or parties.

 

1

 

 

The Private Units and Over-Allotment Units will be identical to the units to be
sold by the Company in the IPO. Additionally, each Purchaser agrees:

 

 

●

to vote the shares of Common Stock included in the Private Units and
Over-Allotment Units in favor of any proposed Business Combination;

 

 

●

that as long as the Warrants underlying the Private Units and Over-Allotment
Units are held by the Purchasers or their designees or affiliates, they may not
be exercised after five years from the effective date of the Registration
Statement;

 

 

 

 

●

not to propose, or vote in favor of, an amendment to the Company’s Amended and
Restated Certificate of Incorporation that would affect the substance or timing
of the Company’s obligation to redeem 100% of the Company’s shares of Common
Stock sold in the IPO if the Company does not complete an initial Business
Combination within 18 months from the closing of the IPO, unless the Company
provides the holders of shares of Common Stock sold in the IPO with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
of the Trust Fund, including interest earned on Trust Fund and not previously
released to the Company to pay the Company’s franchise and income taxes, divided
by the number of then outstanding shares of Common Stock sold in the IPO;

 

 

●

not to convert any shares of Common Stock included in the Private Units and
Over-Allotment Units into the right to receive cash from the Trust Fund in
connection with a shareholder vote to approve either a Business Combination or
an amendment to the provisions of the Company’s Amended and Restated Certificate
of Incorporation, and not to tender any shares of Common Stock included in the
Private Units and Over-Allotment Units in connection with a tender offer
conducted prior to the closing of a Business Combination;

 

 

●

that the Purchasers will not participate in any liquidation distribution with
respect to the Private Units and Over-Allotment Units or any underlying
securities (but will participate in liquidation distributions with respect to
any units or shares of Common Stock purchased by the Purchasers in the IPO or in
the open market) if the Company fails to consummate a Business Combination;

 

 

●

that the Private Units, Over-Allotment Units and underlying securities will not
be transferable until after the consummation of a Business Combination except
(i) to the Company’s pre-IPO shareholders, or to the Company’s officers,
directors, advisors and employees, (ii) transfers to the Purchasers’ affiliates
or their members upon their liquidation, (iii) to relatives and trusts for
estate planning purposes, (iv) by virtue of the laws of descent and distribution
upon death, (v) pursuant to a qualified domestic relations order, (vi) by
private sales made in connection with the consummation of a Business Combination
at prices no greater than the price at which the Private Units were originally
purchased or (vii) to the Company for cancellation in connection with the
consummation of a Business Combination, in each case (except for clause vii)
where the transferee agrees to the terms of the transfer restrictions; and

 

 

●

the Private Units and Over-Allotment Units will include any additional terms or
restrictions as is customary in other similarly structured blank check company
offerings or as may be reasonably required by the underwriters in the IPO in
order to consummate the IPO, each of which will be set forth in the Registration
Statement.

 

2

 

 

Each of the Purchasers acknowledges and agrees that they will execute agreements
in form and substance typical for transactions of this nature necessary to
effectuate the foregoing agreements and obligations prior to the consummation of
the IPO as are reasonably acceptable to the Purchasers, including but not
limited to an insider letter.

 

Each of the Purchasers listed under the caption “Underwriters and Related
Persons” on Exhibit A attached hereto further acknowledges and agrees that the
Private Units and their component parts and the related registration rights will
be deemed compensation by the Financial Industry Regulatory Authority (“FINRA”)
and will therefore, pursuant to Rule 5110(g) of the FINRA Manual, be subject to
lock-up for a period of 360 days immediately following the date of effectiveness
or commencement of sales in the IPO, subject to FINRA Rule 5110(g)(2).
Additionally, the Private Units and their component parts and the related
registration rights held by the Purchasers listed under the caption
“Underwriters and Related Persons” on Exhibit A attached hereto may not be sold,
transferred, assigned, pledged or hypothecated during the foregoing 360 day
period following the effective date of the Registration Statement except to any
underwriter or selected dealer participating in the IPO and the bona fide
officers or partners of the applicable Purchaser and any such participating
underwriter or selected dealer. Additionally, the Private Units and their
component parts and the related registration rights held by the Purchasers
listed under the caption “Underwriters and Related Persons” on Exhibit A
attached hereto will not be the subject of any hedging, short sale, derivative,
put or call transaction that would result in the economic disposition of such
securities by any person for a period of 360 days immediately following the date
of effectiveness or commencement of sales in the IPO. Additionally, each
Purchaser listed under the caption “Underwriters and Related Persons” on Exhibit
A attached hereto may not exercise demand or piggyback rights with respect to
the Private Units and their components parts after five (5) and seven (7) years,
respectively, from the effective date of the Registration Statement and may not
exercise demand rights on more than one occasion.

 

Each of the Purchasers hereby represents and warrants that:

 

 

(a)

it has been advised that the Private Units and Over-Allotment Units have not
been registered under the Securities Act;

 

 

(b)

it will be acquiring the Private Units and Over-Allotment Units for its account
for investment purposes only;

 

 

(c)

it has no present intention of selling or otherwise disposing of the Private
Units and Over-Allotment Units in violation of the securities laws of the United
States;

 

 

(d)

it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

 

(e)

it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

 

(f)

it is familiar with the proposed business, management, financial condition and
affairs of the Company;

 

 

(g)

it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

 

(h)

this letter constitutes its legal, valid and binding obligation, and is
enforceable against it.

 

3

 

 

This letter agreement constitutes the entire agreement between the Purchaser and
the Company with respect to the purchase of the Private Units and Over-Allotment
Units, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to the same.

 

 

Very truly yours,

 

 

 

PURCHASERS

 

 

 

Roth Capital Partners, LLC

 

 

 

By: 

 /s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Member

 

 

 

Craig-Hallum Capital Group, LLC

 

 

 

By:

 /s/ Rick Hartfiel

 

 

Name: Rick Hartfiel

 

 

Title:   Member

 

 

 

 

 /s/ Byron Roth

 

 

Byron Roth

 

 

 

 

 /s/ Gordon Roth

 

 

Gordon Roth

 

 

 

 

 /s/ Aaron Gurewitz

 

 

Aaron Gurewitz

 

 

 

 

 /s/ Ted Roth

 

 

Ted Roth

 

 

 

 

 /s/ Anthony Stoss

 

 

Anthony Stoss

 

 

 

 

 /s/ James Zavoral

 

 

James Zavoral

 

4

 

 

 

 /s/ Kevin Harris

 

 

Kevin Harris

 

 

 

 

 /s/ Rick Hartfiel

 

 

Rick Hartfiel

 

 

 

 

 /s/ Brad Baker

 

 

Brad Baker

 

 

 

 

 /s/ George Sutton

 

 

George Sutton

 

 

 

 

 /s/ Ryan Hultstrand

 

 

Ryan Hultstrand

 

 

 

 

 /s/ Michael Malouf

 

 

Michael Malouf

 

 

 

 

 /s/ John Lipman

 

 

John Lipman

 

 

 

 

 /s/ Adam Rothstein

 

 

Adam Rothstein

 

 

 

Hampstead Park Capital Management LLC

 

 

 

By:

 /s/ Dan Friedberg

 

 

Name: Dan Friedberg

 

 

Title: Managing Member

 

 

 

 

 /s/ Molly Hemmeter

 

 

Molly Hemmeter

 

Accepted and Agreed:

 

ROTH CH ACQUISITION I CO.

 

By:

 /s/ Byron Roth            

 

 

Name: Byron Roth

 

Title:   Chief Executive Officer

 

5

 

 

Exhibit A

 

Purchaser

 

Number
of Private Units

 

Number of
Over-Allotment Units

 

 

 

 

 

 

Underwriters and Related Persons

 

 

 

 

 

 

 

 

 

 

 

Roth Capital Partners, LLC

 

 

52,924

 

15,827

Craig-Hallum Capital Group, LLC

 

 

35,826

 

6,674

Byron Roth

 

 

36,250

 

0

Gordon Roth

 

 

10,000

 

0

Aaron Gurewitz

 

 

10,000

 

0

Ted Roth

 

 

5,000

 

0

Anthony Stoss

 

 

5,000

 

0

James Zavoral

 

 

5,000

 

0

Kevin Harris

 

 

10,000

 

0

Rick Hartfiel

 

 

10,000

 

0

Brad Baker

 

 

10,000

 

0

George Sutton

 

 

5,000

 

0

Ryan Hultstrand

 

 

2,500

 

0

Michael Malouf

 

 

5,000

 

0

John Lipman

 

 

35,000

 

0

 

 

 

 

 

 

Independent Directors

 

 

 

 

 

 

 

 

 

 

 

Adam Rothstein

 

 

5,000

 

0

Hampstead Park Capital Management LLC

 

 

10,000

 

0

Molly Hemmeter

 

 

10,000

 

0

 

6

 

 

Exhibit B

 

Wire Instructions

 

Bank Name: Citigroup Private Bank

 

Bank Address: 153 East 53rd Street New York, NY 10022

 

Account Name: Loeb & Loeb LLP - Trust Account

 

Account Number: ********

 

Routing/ABA Number (Domestic Wires): *********

 

Swift Code (Foreign Wire): CITIUS33

 

Reference: 234427-10001

 



7

 